Citation Nr: 1809961	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-31 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a variously-diagnosed skin disability, to include eczema, psoriasis, hyperkeratosis, and porphyria cutanea tarda, to include as due to exposure to Agent Orange (herbicide agents).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel





INTRODUCTION

The Veteran is a combat veteran and served on active duty from September 1967 to September 1970, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio that denied reopening his service connection claim.

In a September 2015 decision, the Board reopened the claim of entitlement to service connection for a skin disability and then remanded the claim for further development. 

When the case was returned to the Board, it denied the claim for service connection for a skin disability in a May 2016 decision. The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran and the Secretary of VA (parties) submitted a Joint Motion for Remand (JMR), which vacated the Board's May 2016 decision and remanded it for additional development.

The Board also sought an opinion from a specialist of the Veterans Health Administration (VHA).  That opinion was received and associated with the claims file in January 2018.


FINDING OF FACT

It is reasonably shown by the record that the Veteran's skin condition to include eczema, psoriasis, hyperkeratosis, irritant contact dermatitis, and porphyria cutanea tarda had its onset during his active service and/or is related to his service-connected posttraumatic stress disorder (PTSD).



CONCLUSION OF LAW

The criteria for service connection for a skin condition to include eczema, psoriasis, hyperkeratosis, irritant contact dermatitis, and porphyria cutanea tarda are met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Veteran's claim for service connection for asthma is completely favorable, no further action is required to comply with the duties to notify and assist in the matter.

II. Service Connection for a Skin Condition

Service connection may be established for a disease or injury incurred in or aggravated during service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  To prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may also be established on a secondary basis where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

After considering all information including the lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The evidence of record documents that the Veteran has been variously diagnosed with the skin conditions noted above.  The Veteran has also provided a statement indicating that he first developed the a rash while serving in the Republic of Vietnam and that he was taken to a secure location to a rear area away from combat where he received 3 days of treatment.  (October 2015 Statement).  This treatment is not reflected in the Veteran's service treatment records, but it is generally consistent with the circumstances and conditions of the Veteran's service and not contradicted by clear and convincing evidence.  VA accepts lay statements of combat Veterans as sufficient to establish the incurrence or aggravation of conditions under circumstances such as these even in the absence of official records.  38 U.S.C. § 1154(b).  The Veteran and his friends and associates have also provided VA with statements documenting that the Veteran has continued to suffer from a skin condition intermittently since the end of his service and throughout his life.  (Lay Statements Collected February 2017).  The Veteran and other lay individuals are competent to provide testimony to establish the occurrence of medical symptoms that are readily observable, such as skin rashes.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J. concurring).  The Veteran's post-service treatment records document his subsequent treatment for these conditions.

The January 2018 VHA opinion notes that a rash is a symptom common to many of the skin conditions that the Veteran has been variously diagnosed with over the years, but, that absent a contemporaneous diagnosis, "it is impossible to determine which of his current dermatological conditions is related to the time of service."

Resolving all reasonable doubt in favor of the Veteran's claim, the Board finds that the evidence is sufficient to warrant service connection for a skin condition, to include all those previously listed, based on the evidence presented in this claim.  Implicit in the January 2018 VHA opinion's statement that it is not possible to determine which of the Veteran's dermatological conditions is related to the time of service is that one (or at least one) of them is.  While there may be no method available to determine precisely which of the dermatological conditions manifested during the Veteran's service, resolving reasonable doubt in favor of the Veteran's claim, the appropriate resolution is to grant service connection for a skin condition generally, to include all of these conditions.  See Mittleider v. West, 11Vet.App. 181, 182 (1998) (per curiam order) (when VA cannot distinguish symptoms of service-connected and non-service connected disabilities, it must attribute all symptoms to the service-connected disability).

Additionally, in the January 2018 VHA opinion, it was opined that the Veteran's psoriasis was at least as likely as not aggravated by his service-connected PTSD.  The VHA medical opinion provider explained, with medical citations provided, that psoriasis is a disease that is reported to be aggravated due to psychological stress and that studies have shown an association between PTSD and psoriasis.  On this basis, service connection for a skin condition is also warranted.


ORDER

Service connection for a skin condition to include eczema, psoriasis, hyperkeratosis, and porphyria cutanea tarda is granted.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


